Citation Nr: 0404857	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-02 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected bilateral hearing loss, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased evaluation for the service-
connected tinnitus, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to service connection for the claimed 
residuals of cold injuries to the hands.  

4.  Entitlement to an increased evaluation for the service-
connected traumatic amputation of the left ring finger, 
currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased evaluation for the service-
connected chronic low back pain, currently evaluated as 40 
percent disabling.  

6.  Entitlement to an increased evaluation for the service-
connected maxillary sinusitis, currently evaluated as 10 
percent disabling.  

7.  Entitlement to an increased evaluation for the service-
connected traumatic arthritis of the right knee, currently 
evaluated as 10 percent disabling.  

8.  Entitlement to a compensable evaluation for the service-
connected internal derangement of the right knee.  

9.  Entitlement to an increased evaluation for the service-
connected traumatic arthritis of the left knee, currently 
evaluated as 10 percent disabling.  

10.  Entitlement to a compensable evaluation for the service-
connected status post menial menisectomy of the left knee.  

11.  Entitlement to service connection for claimed diabetes 
mellitus.  

12.  Entitlement to an effective date prior to May 29, 2001, 
for the grant of a total rating due to unemployability caused 
by service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel





INTRODUCTION

The veteran served on active duty from May 1962 to May 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the RO that 
granted an increased evaluation of 40 percent for chronic low 
back pain and an increased evaluation of 10 percent for 
bilateral hearing loss.  

In that decision, the RO also denied increased evaluations 
for service-connected maxillary sinusitis, traumatic 
arthritis of the right knee, traumatic amputation of the left 
ring finger and tinnitus.  

This matter also comes to the Board on appeal from rating 
decisions in January 2003 and February 2003.  

In the January 2003 rating decision, the RO granted a 
separate 10 percent disability rating for the service-
connected traumatic arthritis of the left knee, and denied 
entitlement to compensable evaluations for the service-
connected internal derangement of the right knee and status 
post menial menisectomy of the left knee.  The RO also denied 
entitlement to service connection for diabetes mellitus and 
for the residuals of cold injuries to the fingers.  

In the February 2003 rating decision, the RO granted 
entitlement to a TDIU, effective 0n May 29, 2001.  The 
veteran subsequently perfected an appeal regarding the 
effective date assigned for that award.  

During a January 2002 VA joints examination, the veteran 
reported experiencing chronic pain and weakness in his left 
arm and left shoulder, which he believed to be due to the in-
service accident which also caused his service-connected 
traumatic amputation of the left ring finger.  

The examiner also noted that there was evidence of trauma of 
the left fifth finger of the distal tuft.  These matters have 
not been previously addressed, and are referred to the RO for 
appropriate action.  

(Several of the veteran's claims are being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will appropriately notify the veteran and his attorney if 
further action is required on his part.)  



FINDINGS OF FACT

1.  The credible and probative evidence of record establishes 
that the veteran has level IV hearing acuity in both ears.  

2.  The credible and probative evidence of record 
demonstrates that the veteran's service-connected tinnitus is 
manifested by recurring ringing in both ears.  

3.  The credible and probative evidence establishes that the 
veteran's residuals of cold injuries of the hands are likely 
related to his military service.  



CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for the service-connected bilateral hearing loss are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85-
4.87, Diagnostic Code 6100 (2003).  

2.  The criteria for a disability evaluation in excess of 10 
percent for the service-connected tinnitus are not met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.85-4.87, Diagnostic Code 6260 
(2003).  

3.  The veteran has residual hand disability cold injury was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Preliminary matter - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA with respect to the veteran's claims 
of entitlement to increased evaluations for bilateral hearing 
loss and tinnitus.  

By virtue of the SOC in January 2003, and the SSOC's in 
February 2003, May 2003, and September 2003, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claims for increased ratings.  
In a July 2003 letter, he was also advised of his and VA's 
responsibilities under the VCAA.  

It also appears that all obtainable evidence identified by 
the veteran relative to these claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of these issues.  

As will be discussed in greater detail below, the Board 
believes that the credible and probative evidence supports a 
grant of entitlement to service connection for the residuals 
of cold injuries to the hands.  

Therefore, the Board believes that any deficiencies in 
fulfilling the notification or assistance requirements with 
respect to this issue have been rendered moot, as this 
decision represents a full grant of the benefit sought on 
appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to these claims, under the 
VCAA.   Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  


II.  Entitlement to an increased evaluation for bilateral 
hearing loss

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. § 4.85; see 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The veteran's service-connected bilateral hearing loss is 
currently rated as 10 percent disabling under 38 C.F.R. § 
4.85, Diagnostic Code (DC) 6100.  He contends that a higher 
rating is warranted.  

The record reflects that the veteran underwent a VA 
audiological evaluation in August 2001.  An audiometric 
examination revealed the following pure tone thresholds, in 
decibels, at 1000, 2000, 3000, and 4000 Hertz: 15,60, 70, and 
80, for an average of 58.75 in the right ear; and 15, 65, 95, 
and 95, for an average of 67.5 in the left ear.  Speech 
recognition was 80 percent in the right ear and 82 percent in 
the left.  

These audiometric findings reflect level IV auditory acuity 
in both ears.  See 38 C.F.R. § 4.85, Table VI.  These numeric 
designations in combination correspond to a 10 percent 
rating.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  

The assignment of a disability rating for hearing impairment 
is derived from a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiometry evaluations are rendered.  See Lendenmann, supra.  

In this case, the level of hearing that has been demonstrated 
on objective evaluation is not consistent with an increased 
schedular evaluation under the regulation.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased schedular 
evaluation for bilateral hearing loss.  The benefit sought on 
appeal must be denied. 

The Board notes that, although service connection was awarded 
for hearing loss in the left ear in a July 1983 rating 
decision, service connection was not awarded for hearing loss 
in the right ear until the May 2002 rating decision.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.  

The Board notes that consideration has been given to "staged 
ratings" for the period of time since service connection 
became effective for hearing loss of the right ear in May 
2001.  However, in view of the medical evidence discussed 
above, the Board finds that the veteran meets the criteria 
for a 10 percent rating but no more since the effective date 
of service connection in May 2001.  

In addition to an evaluation under the Rating Schedule, the 
Court has held that the question of an extraschedular rating 
is a component of a veteran's claim for an increased rating.  

If the question of an extraschedular rating is raised by the 
record or the veteran before the Board, the correct course of 
action is for the Board to raise the issue and remand the 
matter for a decision in the first instance by the RO, which 
has the delegated authority to assign such a rating in the 
first instance, pursuant to 38 C.F.R. § 3.321 (2003).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  

In this case, the veteran has not explicitly raised a claim 
of entitlement to an extraschedular rating. However, in the 
SSOC's issued in May 2003 and September 2003, the RO 
concluded that an extraschedular evaluation was not warranted 
for the veteran's service connected hearing loss.  Since this 
matter has been adjudicated by the RO, the Board will, 
accordingly, address the provisions of 38 C.F.R. § 3.321.  

In the present case, the veteran's service-connected hearing 
loss is not shown to have required frequent periods of 
hospitalization.  

Moreover, there is no evidence of record showing that his 
hearing loss alone is productive of marked interference with 
his ability to maintain employment, and the veteran has never 
contended that such is the case.  

Accordingly, the Board finds that further consideration of 
this matter under the provisions of 38 C.F.R. § 3.321 is not 
necessary or appropriate.  


III.  Entitlement to an increased evaluation for tinnitus

The veteran is seeking an increased evaluation for his 
service-connected tinnitus, which is currently evaluated as 
10 percent disabling under the criteria of 38 C.F.R. § 4.87a, 
DC 6260.  

Under the current schedular criteria, a 10 percent evaluation 
is warranted for tinnitus that is recurrent, under DC 6260.  
The maximum disability rating available under this code is 10 
percent.  38 C.F.R. § 4.87, DC 6260 (2003).  An evaluation 
greater than 10 percent for recurrent tinnitus is not 
available in the Rating Schedule.  

The Board has considered whether a separate 10 percent 
evaluation may be available for tinnitus in each ear.  

However, in VAOPGCPREC 2-2003 (May 22, 2003), the VA General 
Counsel held that DC 6260, as in effect prior to June 10, 
1999, and as amended as of that date, authorizes a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or simply in 
the head.  It was further held that separate ratings for 
tinnitus identified as being in both ears may not be assigned 
under either version of DC 6260, or any other diagnostic 
code.  Id.  

Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2002).  Furthermore, 
effective June 13, 2003, DC 6260 was amended to state more 
explicitly that only a single 10 percent evaluation will be 
assigned for tinnitus, whether it is perceived in one ear, 
both ears, or somewhere else in the head.  See 68 Fed. Reg. 
25,822-23 (May 14, 2003).  

In short, the Board concludes that the veteran has already 
been awarded the maximum disability rating available under 
DC 6260.  The benefit sought on appeal is, accordingly, 
denied.  

The Board further finds no evidence that the appellant's 
service- connected tinnitus presents such an unusual or 
exceptional disability picture as to require an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b).  

There is no evidence that this disability interferes markedly 
with employment in a way not contemplated by the schedular 
rating.  Nor is there any evidence that it has caused 
repeated hospitalizations, or that there were any other 
exceptional disabling characteristics that would not be 
addressed by the schedular rating criteria.  

Accordingly, the Board finds that the regular schedular 
standards applied in the current case adequately describe and 
provide for the appellant's disability level for his 
tinnitus, and that a remand for consideration of an 
extraschedular evaluation is not warranted.


IV  Entitlement to service connection for the residuals of 
cold injuries to the hands

The veteran is seeking entitlement to service connection for 
the residuals of cold injuries to the hands.  He essentially 
contends that he sustained cold injuries while changing 
engines in two C-130's while temporarily stationed in 
Fairbanks, Alaska.  

He has explained that he was working in weather that was 70 
degrees below zero and that he sustained blisters on his 
hands as a result of exposure.  He noted that this happened 
because he was unable to wear gloves all of the time due to 
the complex nature of the work that he was doing.  

The veteran reports that he now experiences recurring pain in 
his fingers and hands, particularly with cold weather, and 
that he also experiences discoloration and cramps.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board concludes that the credible 
and probative evidence of record supports a finding that the 
veteran's residuals of cold injuries to the hand were 
incurred in service.

In general, lay persons are not considered competent to offer 
opinions on medical matters, such as causation or diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

However, in Falzone v. Brown, 8 Vet. App. 398, 403 (1995), 
the CAVC held that a lay person is considered competent to 
testify as to the symptoms of a disability, such as pain.  
The CAVC also held that the veteran's disability in that 
case, pes planus, was of the type that "lends itself to 
observation by a lay witness".  

The Board believes that the veteran's in-service cold 
injuries are in the nature of symptoms to which the veteran, 
as a layperson, may testify.  See Falzone, 8 Vet. App. at 
403.  

Thus, although the veteran is not considered competent to 
offer testify that he had a specific disability in his 
fingers in service, he is competent to testify that he 
incurred blisters and pain in his hands after having worked 
in extremely cold weather for a period of time.  

With respect to the questions of whether the veteran has a 
current disability in his hands, and whether that disability 
is related to his in-service injury, the Board believes the 
most probative evidence of record to be the report of the 
veteran's June 2002 VA cold injury protocol examination.  

After conducting a thorough physical examination, the 
examiner concluded that a diagnosis of mild frostbite by 
history and residual degenerative joint disease of the hands 
was warranted.  

The Board notes that the veteran's claim was denied by the RO 
in part because his service personnel records did not show 
any indication that he was stationed in Alaska during 
service.  

Given the length of the veteran's service, however, the Board 
believes that it is likely that the veteran was temporarily 
stationed in Alaska, notwithstanding the absence of any 
notation in his personnel records.  

Because there appears to be no reason to doubt the veteran's 
credibility in this regard, the Board accepts the veteran's 
report of having been temporarily stationed in Alaska during 
service.  

For this reason, and in light of the June 2002 VA examiner's 
opinion, the Board concludes that credible and probative 
evidence supports a finding that the veteran's degenerative 
joint disease of the hands was incurred as a result of cold 
injuries sustained during his military service.  

Therefore, the Board finds that entitlement to service 
connection is warranted.  






ORDER

Entitlement to an increased evaluation for the service-
connected bilateral hearing loss, currently evaluated as 10 
percent disabling, is denied.  

Entitlement to an increased evaluation for the service-
connected tinnitus, currently evaluated as 10 percent 
disabling, is denied.  

Entitlement to service connection for the residuals of cold 
injuries to the hands is granted.  



REMAND

The veteran is seeking an increased evaluation for his 
service-connected chronic low back pain, which is currently 
evaluated as 40 percent disabling.   

The Board notes that, effective September 26, 2003, the 
criteria for evaluating disorders of the spine were amended.  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  Therefore, the 
Board believes that a remand of this issue is necessary so 
that the RO can adjudicate the veteran's claim under both the 
new and old criteria, and apply the version that is found to 
be most favorable to his claim.  

The veteran is also seeking increased evaluations for 
traumatic arthritis of the left and right knee, for internal 
derangement of the right knee, and for status post menial 
menisectomy of the left knee.  

With respect to the veteran's service-connected left and 
right knee disabilities, the Board finds that an additional 
VA orthopedic examination is warranted to ensure a fully 
informed decision regarding these claims.  The United States 
Court of Appeals for Veterans Claims (Court) has stated that 
an examination must provide sufficient information to rate 
the disability in accordance with the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Furthermore, in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court specifically pointed out that an 
examination of musculoskeletal disability done for rating 
purposes must include consideration of all factors identified 
in 38 C.F.R. §§ 4.40, 4.45 (2003).  

In addition, the Board believes that the orthopedic examiner 
should also discuss the current severity of the veteran's 
service-connected low back disorder.  

The veteran is also seeking an increased disability rating 
for his service-connected maxillary sinusitis, which is 
currently evaluated as 10 percent disabling.  

The record reflects that, in April 2002, the veteran 
underwent a VA examination in regard to this disability.  
However, the Board believes that the examiner did not provide 
sufficient findings regarding the frequency and severity of 
the veteran's sinus episodes to allow for a rating of that 
disability.  Therefore, the Board concludes that another VA 
examination is warranted.  

In addition, the Board believes that an appropriate VA 
examination should be conducted in order to determine the 
etiology of the veteran's claimed diabetes mellitus.  

With respect to the veteran's service-connected traumatic 
amputation of the left ring finger, the Board notes that VA 
examinations conducted in January 2002 and June 2002 revealed 
evidence of multiple scars on the veteran's left hand.  

The Board has considered the possibility of assigning 
separate disability ratings based on that scarring.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that a 
veteran is entitled to separate disability ratings if 
symptomatology associated with of a service-connected 
disability is distinct and separate).  

However, the Board believes that it is unclear from reviewing 
these reports which, if any, of these scars are directly 
related to his service-connected amputation.  For example, 
the Board notes that the January 2002 VA examiner's findings 
appear to suggest that most of these scars are directly 
related to his in-service amputation.  On the other hand, the 
June 2002 VA examiner indicated that some of the veteran's 
scars appeared to be fresh.  

In view of the foregoing, the Board concludes that a VA 
dermatological examination is warranted in order to establish 
which scars, if any, are related to the veteran's service-
connected traumatic amputation of the left finger.  

The veteran is also seeking entitlement to an effective date 
earlier than May 29, 2001, for the grant of a TDIU.  

The veteran's formal claim of entitlement to a TDIU was 
received at the RO on May 29, 2001.  Therefore, the veteran 
can obtain an effective date as early as May 29, 2000, if it 
is factually ascertainable in the record that a TDIU was 
warranted at any time between that date and May 29, 2001.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o); Hurd v. 
West, 13 Vet. App. 449 (2000); Harper v. Brown, 10 Vet. App. 
125 (1997).  

In the September 2003 SOC, in which the RO continued to deny 
entitlement to an earlier effective date for a TDIU, the RO 
noted that it had reviewed the veteran's treatment records 
from the VA Medical Center (MC) in Beckley, West Virginia, 
for the period from October 1 984 to July 2003.  However, the 
Board notes that there appears to be a gap in those records 
between September 1998 and January 2001.  

Given the regularity with which the veteran received 
treatment from that facility throughout the last two decades, 
the Board believes that it is likely that the veteran 
continued to receive treatment during that period.  

Furthermore, VA treatment records are considered to be 
constructively included within the record, and must be 
acquired if material to an issue on appeal.  See Dunn v. 
West, 11 Vet. App. 462 (1998); see also Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); 38 U.S.C.A. § 5103A(c) (West 
2002).  

Therefore, the Board finds that the records of that treatment 
must be obtained before this issue can be adjudicated.  

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  

2.  The RO should take appropriate steps 
to contact the veteran and in order ask 
him to provide a list of the names and 
addresses of any additional doctors and 
medical care facilities (hospitals, HMOs, 
etc.) which have treated him for his 
service-connected disabilities.  He 
should be provided with release forms and 
asked that a copy be signed and returned 
for each health care provider identified.  
When the veteran responds, the RO should 
obtain records from each health care 
provider the veteran identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform the veteran 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

3.  The RO should obtain the veteran's 
treatment records from the VAMC in 
Beckley, West Virginia, for the period 
from September 1998 to January 2001.  

4.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to show the nature and 
severity of the service-connected knee 
and low back disabilities.  The claims 
folder must be provided to the examiner 
for review.  The examiner should be asked 
to include x-ray studies and to provide 
complete observations of the ranges of 
motion of the each knee and the lumbar 
spine.  All findings should be reported 
in detail.  The examination report should 
include specific responses to the 
following medical questions:

a.  What are the ranges of motion of 
the veteran's right leg, left leg, 
and low back in terms of flexion and 
extension?  

b.  Does the veteran have 
subluxation or lateral instability 
of either knee, and if he does, can 
such subluxation or lateral 
instability be described as slight, 
moderate, or severe?   

c.  Does the veteran's right knee, 
left knee, or low back exhibit 
weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service-connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?  

d.  Does pain significantly limit 
functional ability during flare-ups 
or when either knee or the low back 
is used repeatedly over a period of 
time (these determinations should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss due to pain on 
use or during flare-ups)?  

5.  The veteran should also be afforded a 
VA ear, nose, throat (ENT) examination, 
to determine the severity of his service-
connected sinusitis.  The examiner should 
be provided with the veteran's claims 
folder and a copy of the current rating 
criteria for sinusitis, under 38 C.F.R. 
§ 4.97, Diagnostic Code 6514 (2003).  All 
indicated testing should be done.  The 
examiner should obtain a detailed history 
regarding the frequency, duration and 
severity of the veteran's incapacitating 
and non-incapacitating episodes of the 
sinusitis on a yearly basis and if 
antibiotic treatment was required.  The 
examiner should also identify, to the 
extent possible, the complaints, symptoms 
and findings that are attributable to the 
sinusitis versus other respiratory 
disorders.  

6.  The veteran should then be scheduled 
for an examination by an appropriate 
specialist in order to determine the 
likely etiology of his claimed diabetes 
mellitus.  The examiner should be 
furnished with the veteran's VA claims 
folder.  All pertinent symptomatology and 
findings should be reported in detail.  
The examiner should specifically comment 
on the etiology of the veteran's claimed 
diabetes mellitus.  In particular, the 
examiner should comment on whether it is 
at least as likely as not that this 
disorder is related to any incident of 
military service.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  All tests and 
studies deemed necessary by the examiner 
should be conducted.  

7.  The veteran should also be afforded a 
VA dermatology examination to establish 
the extent of scarring that developed as 
a result of his service-connected 
traumatic amputation of the left ring 
finger.  The examiner should identify 
each scar that is found to be secondary 
to the veteran's service-connected 
traumatic amputation, and describe the 
width, length, and depth of each scar.  
The examiner should also comment on 
whether or not the scar is poorly 
nourished, with repeated ulceration, or 
if it is objectively tender and painful.  
Color photographs should be made of the 
area around the scar.  

8.  Following completion of the requested 
development. the RO should adjudicate the 
issues on appeal.  With respect to the 
veteran's chronic low back pain, the RO 
should specifically and expressly 
consider that claim under the pertinent  
rating criteria in effect both prior to 
and as of September 26, 2003, applying 
the version most favorable to the 
veteran.  If any benefit sought on appeal 
remains denied, the RO should issue an 
Supplemental Statement of the Case 
(SSOC), and the veteran should be 
afforded time in which to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



